Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.24AT

 

 

THIRD AMENDMENT

TO THE

AMENDED AND RESTATED PROCESSING AND PRODUCTION SERVICES AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE ENTERPRISES LLC

 

 

This Third Amendment (the “Amendment”) is made by and between CSG Systems, Inc.,
a Delaware corporation (“CSG”), and Time Warner Cable Enterprises LLC
(“TWC”).  The Effective Date of this Amendment is the date last signed
below.  CSG and TWC entered into a certain Amended and Restated Processing and
Production Services Agreement effective April 30, 2014, as amended (CSG document
no. 2505411) (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to its terms.

 

CSG and TWC agree as follows:

 

1.

In accordance with Exhibit C, Pricing Schedule and Pricing Adjustment, of the
Agreement, specifically, Section 3, Pricing Schedule, Subsection III, Materials,
as a result of CSG’s bringing a portion of the paper production process
in-house, the Fee for “Document Stock – 24# plain white paper, with one
perforation (used for SmartColor printing),” is hereby ******* **** $****** to
$****** effective June 1, 2015.  The Fee will continue to be subject to
adjustment as provided in Exhibit C, Pricing Schedule and Pricing Adjustment,
Section 1, Pricing Adjustment, Subsection (b).

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

TIME WARNER CABLE ENTERPRISES LLC  (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By:  /s/ Cesar Beltran

 

By:  /s/ Joseph T. Ruble

 

Name: Cesar Beltran

 

Name:  Joseph T. Ruble

 

Title:  Vice President

 

Title:  EVP, CAO & General Counsel

 

Date:  August 17th, 2015

 

Date:  28 August 2015

 

 

 

 